Exhibit 2.03 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this "Agreement") is made and entered into as of November 21, 2007, by and among BluePhoenix Solutions Ltd., an Israeli company (the "Company"), and the purchasers listed on Schedule I hereto (the "Purchasers"). This Agreement is being entered into pursuant to the Securities Purchase Agreement dated as of the date hereof among the Company and the Purchasers (the "Purchase Agreement"). The Company and the Purchasers hereby agree as follows: 1. Definitions. Capitalized terms used and not otherwise defined herein shall have the meanings given such terms in the Purchase Agreement.As used in this Agreement, the following terms shall have the following meanings: "Advice" shall have meaning set forth in Section 3(m). "Affiliate" means, with respect to any Person, any other Person that directly or indirectly controls or is controlled by or under common control with such Person.For the purposes of this definition, "control," when used with respect to any Person, means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise; and the terms of "affiliated," "controlling" and "controlled" have meanings correlative to the foregoing. "Board" shall have meaning set forth in Section 3(n). "Business Day" means any day except Saturday, Sunday and any day which shall be a legal holiday or a day on which banking institutions in the state of New York or Israel generally are authorized or required by law or other government actions to close. "Closing Date" means the date of the closing of the purchase and sale of the Shares and Warrants pursuant to the Purchase Agreement. "Effectiveness Date" means with respect to the Registration Statement the earlier of (A) the ninetieth (90th) day following the date hereof (or in the event the Registration Statement receives a review by the Commission, the one hundred thirty fifth (135th) day following the date hereof) or (B) the date which is within five (5) Business Days after the date on which the SEC informs the Company (i) that the SEC will not review the Registration Statement or (ii)that the Company may request the acceleration of the effectiveness of the Registration Statement and the Company makes such request; providedthat, if the Effectiveness Date falls on -1- a Saturday, Sunday or any other day which shall be a legal holiday or a day on which the SEC is authorized or required by law or other government actions to close, the Effectiveness Date shall be the following Business Day. "Effectiveness Period" shall have the meaning set forth in Section 2. "Event" shall have the meaning set forth in Section 7(c). "Event Date" shall have the meaning set forth in Section 7(c). "Exchange Act" means the Securities Exchange Act of 1934, as amended. "Filing Date" means the forty-fifth (45th) day following the date hereof; providedthat, if the Filing Date falls on a
